                     IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

PROGRESSIVE CASUALTY INSURANCE                    )
COMPANY,                                          )
                                                  )
And                                               )
                                                  )
PROGRESSIVE ADVANCED INSURANCE                    )
COMPANY,                                          )
                                                  )
                     Plaintiffs,                  )
                                                  )
v.                                                )      Case No.:    4:20-cv-280
                                                  )
MIDWEST DIVISION – RMC, LLC                       )
D/B/A RESEARCH MEDICAL CENTER,                    )
      Serve: STK Registered Agent, Inc.           )
             120 W. 12th St., Ste. 1800           )
             Kansas City, MO 64105                )
                                                  )
JOHN R. WELLS,                                    )
     Serve: 5500 E. 30th Terr.                    )
            Kansas City, MO 64128                 )
                                                  )
WILLIAM T. WELLS,                                 )
     Serve: 4308 Paseo Blvd.                      )
            Kansas City, MO 64110                 )
                                                  )
MITCHELL C. MCHENRY,                              )
    Serve: 5641 Belfontaine                       )
           Kansas City, MO 64130                  )
                                                  )
                            Defendants.           )

                   COMPLAINT FOR DECLARATORY JUDGMENT

       COME NOW Progressive Casualty Insurance Company (hereinafter: “Progressive

Casualty”) and Progressive Advanced Insurance Company (“Progressive Advanced”), by and

through their undersigned counsel of record, and for their Complaint for Declaratory Judgment




         Case 4:20-cv-00280-DGK Document 1 Filed 04/08/20 Page 1 of 6
under 28 U.S.C. §§2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure, states as

follows:

       1.      Plaintiff Progressive Casualty Insurance Company is, and at all times material

hereto was, a corporation organized and existing under the laws of the State of Ohio, with its

principle place of business in Cleveland, Ohio, engaged in the business of selling automobile

insurance policies and authorized to do business and doing business in the State of Missouri.

       2.      Plaintiff Progressive Advanced Insurance Company is, and at all times material

hereto was, a corporation organized and existing under the laws of the State of Ohio, with its

principle place of business in Cleveland, Ohio, engaged in the business of selling automobile

insurance policies and authorized to do business and doing business in the State of Missouri.

       3.      Midwest Division – RMC, LLC d/b/a Research Medical Center, “Research Medical

Center”, is a Delaware limited liability company located in and registered to do business in

Missouri. Defendant Research Medical Center operates a physical location at 2316 E. Meyer

Blvd., Kansas City, MO 64132, and the registered agent for service of process on Defendant is

STK Registered Agent, Inc., located at 120 W. 12th St., Ste. 1800, Kansas City, Missouri.

       4.      Defendant John R. Wells is a resident of the State of Missouri and may be served

at 5500 E. 30th Terr., Kansas City, MO 64128.

       5.      Defendant William T. Wells is a resident of the State of Missouri and may be served

at 4308 Paseo Blvd., Kansas City, MO 64110.

       6.      Defendant Mitchell McHenry is a resident of the State of Missouri and may be

served at 5641 Belfontaine, Kansas City, MO 64130.

       7.      This Court has subject matter jurisdiction under 28 U.S.C. §1332 because the

amount in controversy exceeds $75,000.00, exclusive of costs, interest, and attorney’s fees, and




            Case 4:20-cv-00280-DGK Document 1 Filed 04/08/20 Page 2 of 6
there exists complete diversity of citizenship. Furthermore, and pursuant 28 U.S.C. §1367, the

claims of Plaintiff and its relationship with Defendants arise out of a common nucleus of operative

fact and /or the same transaction or occurrence such that supplemental jurisdiction further exists.

       8.        Venue is proper in the Western District of Missouri under 28 U.S.C. §1391 because

at least one Defendant is a Missouri resident and a substantial part of the events giving rise to this

action occurred in this District.

                                    FACTS OF THE INCIDENT

       9.        On or about December 3, 2019, John Wells, William Wells, and Mitchell McHenry

(“Claimants”) were involved in an automobile accident with an uninsured / unidentified motorist

in Kansas City, Missouri, which allegedly resulted in injuries to each, to which each Claimant

sought treatment in the emergency room at Research Medical Center.

       10.       Each of the Claimants received treatment at the Research Medical Center ER, and

were discharged the same day.

       11.       While at the ER, each of the Claimants received CT imaging studies without

contrast, to which Claimants John Wells, William Wells, and Mitchell McHenry being billed a

total of $32,440.36, $44,226.37, and $37,502.40, respectively.

       12.       As part of each of these bills, John Williams was billed by Research $7,345.23 for

a Head / Brain CT scan without contrast, $11,299.32 for a Cervical CT scan without contrast, and

$10,696.88 for a Chest CT scan without contrast, for a total of $29,341.43 billed for diagnostic

imaging alone.

       13.       As part of each of these bills, William Wells was billed by Research $7,345.23 for

a Head / Brain CT scan without contrast, $11,299.32 for a Cervical CT scan without contrast,




            Case 4:20-cv-00280-DGK Document 1 Filed 04/08/20 Page 3 of 6
$11,238.57 for a Thoracic CT scan without contrast, and $11,238.57 for a Lumbar CT scan without

contrast, for a total of $41,121.69 billed for diagnostic imaging alone.

       14.       As part of each of these bills, Mitchell McHenry was billed by Research $11,299.32

for a Cervical CT scan without contrast, $11,238.57 for a Thoracic CT scan without contrast, and

$11,238.57 for a Lumbar CT scan without contrast, for a total of $33,776.46 billed for diagnostic

imaging alone.

       15.       According to Research Medical Center’s online price guide, Research Medical

Center represents the estimated price range cost for a diagnostic CAT / CT scan to be between

$1,598 - $2,648.

       16.       According to the amounts billed by Research for each of the Claimants, Research

billed Claimants between approximately three to seven times the estimated price amounts.

             THE PROGRESSIVE POLICY INSURANCE CONTRACTS AND
                          CLAIMS FOR COVERAGE

       17.       On or about October 28, 2019, Progressive Casualty Insurance Company issued a

Missouri automobile insurance policy no. 931476466 to John Wells as the named insured under

the policy, which carried uninsured motorist coverage “UM” bodily injury limits of $50,000 each-

person / $100,000 each-accident. See Progressive Policy. 931476466, Declarations Page, attached

herewith as “Pl. Ex. A” (hereinafter: “John Wells Progressive Policy”).

       18.       On or about October 17, 2019, Progressive Advanced Insurance Company issued a

Missouri automobile insurance policy no. 933641254 to William T. Wells as the named insured

under the policy, which carried UM coverage bodily injury limits of $25,000 each-person / $50,000

each-accident. See Progressive Policy, 933641254, Declarations Page, attached herewith as “Pl.

Ex. B” (hereinafter: “William Wells Progressive Policy”).




          Case 4:20-cv-00280-DGK Document 1 Filed 04/08/20 Page 4 of 6
       19.     On or about October 17, 2019, Progressive Casualty Insurance Company issued a

Missouri automobile insurance policy no. 931355228 to Mitchell McHenry as the named insured

under the policy, which carried UM coverage bodily injury limits of $100,000 each-person /

$300,000 each-accident.     See Progressive Policy, 931355228, Declarations Page, attached

herewith as “Pl. Ex. C” (hereinafter: “Mitchell McHenry Progressive Policy”).

       20.     Following the incident, and following receipt of Research Medical Center’s

extraordinarily inflated bills for routine, simple diagnostic imaging studies, Claimants each sought

uninsured motorist coverage (“UM”) from each of their respective Progressive insurance policies

arising out of the December 3, 2019 accident.

       21.     Claimants contend that the amounts billed by Research constitutes the reasonable

value of the services rendered and seek coverage from each of their respective Progressive policies

relating to the full billed amounts from Research.

                          COUNT I: DECLARATORY JUDGMENT

       22.     Plaintiff hereby incorporates all of the allegations in paragraphs 1 - 21 of this

Complaint for Declaratory Judgment as though fully set forth herein.

       23.     Consistent with its obligations pursuant to each policies’ UM coverage, Progressive

is required to pay for the amounts for bodily injury which each Claimant is entitled to recover from

the uninsured motorist.

       24.     Pursuant to 430.715 RSMo and attending case law, Claimants are only entitled to

recover for those amounts which are reasonable and necessary which are causally related to the

negligence of the uninsured motorist.




          Case 4:20-cv-00280-DGK Document 1 Filed 04/08/20 Page 5 of 6
       25.     Progressive hereby seeks declaratory judgment that the charged and billed amounts

above by Research Medical Center to Claimants arising out of the December 3, 2019 accident are

not reasonable or customary, and to declare the reasonable and customary amounts of same.

       WHEREFORE, Progressive Casualty and Progressive Advanced pray for judgment as

follows:

       a.      That the amounts charged and billed by Research Medical Center to Claimants for

treatment arising out of the December 3, 2019 accident are not reasonable and customary;

       b.      To declare the reasonable and customary amount of the bills and charges assessed

by Research Medical Center for its treatment of Claimants arising out of the December 3, 2019

accident;

       c.      For such other and further relief as this Court deems just and proper.



                                             HARRIS AND HART, LLC



                                             ____________________________________
                                             Brette S. Hart                   #57593
                                             Matthew W. Greenberg             #66434
                                             9260 Glenwood Street
                                             Overland Park, KS 66212
                                             (913) 213-6980/FAX (913) 213-6991
                                             bhart@harrisandhart.com
                                             mgreenberg@harrisandhart.com
                                             ATTORNEYS FOR PLAINTIFFS




            Case 4:20-cv-00280-DGK Document 1 Filed 04/08/20 Page 6 of 6
